UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7353



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE REYNOLDS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Chief
District Judge. (CR-90-54-WS, CA-01-375)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Reynolds, Appellant Pro Se. Paul Alexander Weinman, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Reynolds seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Reynolds, Nos. CR-90-54-WS; CA-01-375

(M.D.N.C. July 23, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2